Citation Nr: 1243223	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant had active duty for training from August 1982 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 RO rating decision.  A notice of disagreement was received in October 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in May 2010.

The appellant's May 2010 substantive appeal requested the opportunity to testify before a Board hearing.  However, the appellant expressly withdrew his request for a Board hearing in an October 2012 written statement from his appointed representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for coronary artery disease.  The most specific contention made by the appellant in this case involves symptoms identified as occurring in the 1990s when the Veteran was in a period of National Guard service.  The RO has requested and obtained service personnel records and service treatment records from the pertinent period.  However, of record is a DD Form 214 as well as the National Personnel Records Center (NPRC)'s response to the RO's November 2008 Request for Information concerning the Veteran's service, specifically indicates that the appellant also had active duty for training from August 1982 to December 1982.  Review of the claims file, to include the electronic "Virtual VA" claims file, reveals no indication that the RO requested service treatment records for this period of service.  

The Board is obligated to review all of the evidence of record and address all bases of entitlement to service connection raised by the record, and to duly consider all avenues of indicated development raised by the record.  The Board is unable to adequately perform such review of this case without the service treatment records from August 1982 to December 1982 being made available for review.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the NPRC and the appellant's National Guard unit and request any service treatment records from August 1982 to December 1982.  Any received documents must be associated with the claims file.  

2.  The RO/AMC should then readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

